Citation Nr: 0418632	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  93-19 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of fracture of the right ankle malleolus and 
distal fibula. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


NTRODUCTION

The veteran had active service from May 1974 until February 
1979 and from February 1981 until November 1986.  

This appeal comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1987 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Seattle, Washington.

This appeal was previously before the Board in August 1995, 
June 1999 and June 2003.  On each of those occasions, a 
remand was ordered to accomplish further development.  
Furthermore, the June 1999 Board decision denied the issues 
of entitlement to service connection for a low back disorder, 
a right knee disorder (other than ganglion, popliteal and 
Baker's cyst) and bilateral hearing loss.  In December 2001, 
the veteran was informed that the low back and knee claims 
would be reconsidered in light of the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  A March 2002 
rating decision denied those claims.  A notice of 
disagreement was submitted and statement of the case was 
issued in January 2003.  The veteran did not file a 
substantive appeal as to those matters however, and therefore 
they are not for consideration in the instant appeal.  

It is further observed that, since the initial rating 
decision in February 1987, the claims files have been 
transferred to the RO in Des Moines, Iowa.  

The issue of entitlement to a separate compensable initial 
evaluation for residual surgical scars resulting from 
fracture of the right ankle malleolus and distal fibula is 
the subject of a Remand following the Order section of this 
decision.  


FINDING OF FACT

The veteran's right ankle disability is manifested by 
limitation of motion, including due to pain, resulting in a 
mildly antalgic gait, comparable to no more than marked 
limited motion of the ankle or moderate ankle disability.  




CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
20 percent for residuals of fracture of the right ankle 
malleolus and distal fibula have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.71a, Diagnostic Code 5262 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Duty to Notify

In the present case, service connection for a fracture of the 
right ankle malleolus and distal fibula, was granted in a 
February 1987 rating decision.  A 20 percent evaluation was 
assigned.  In April 1987, the veteran submitted a notice of 
disagreement expressing dissatisfaction with the 20 percent 
rating.  Under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs (VA), upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response to a decision on a 
claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003 (December 22, 
2003).  As the February 1987 rating decision which granted 
service connection for a right ankle disability was issued 
prior to enactment of VCAA, section 5103(a) notice was not 
provided relative to the claim for service connection for the 
disability at issue.  As such, the exception to section 
5103(a) notice outlined in VAOPGCPREC 8-2003 (December 22, 
2003) is not applicable.  

By a letter issued in July 2003, the VA advised the veteran 
of the information and evidence necessary to substantiate his 
increased rating claim, which evidence, he was expected to 
obtain and submit, and which evidence would be retrieved by 
VA.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction.  See Pelegrini 
v. Principi, 14 Vet. App. 412 (2004).  However, in the 
present case, the veteran's initial rating was assigned prior 
to the enactment of the VCAA.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication which assigned 
the initial rating, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran in March 
2004.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claims.  In this regard, the Board notes that a VA letter 
issued to the veteran in March 2004 advised him that he 
should submit any additional evidence concerning his appeal 
to the Board.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
private and VA post service clinical reports are associated 
with the claims file.  Also of record are VA examination 
reports.  Finally, the veteran's own contentions in support 
of his claim are affiliated with the claims file.  There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

Relevant law and regulations

Increased ratings-in general

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Procedural history

The February 1987 rating decision on appeal granted service 
connection for residuals of fracture of the right ankle 
malleolus and distal fibula, and assigned a 20 percent 
disability evaluation, effective from November 13, 1986.  The 
20 percent evaluation has been continued to date, with the 
exception of a period of an assigned temporary total 
convalescence rating, pursuant to 38 C.F.R. § 4.30, from 
January 19, 1988 to March 31, 1988.   

Factual background

In November 1987 the veteran presented for a VA orthopedic 
examination.  The veteran had an extremely mild right 
antalgic gait.  He was noted to move around readily.  The 
right ankle was 1/4 inch larger than the left.  He had full 
dorsiflexion and a 20-degree loss of plantar flexion.  
Inversion and eversion were limited by 50 percent.  There was 
tenderness over the lower fibula.  The diagnosis was old 
fractures, right lower tibia and fibula, with residual ankle 
stiffness.  

In January 1988, the veteran underwent a surgical procedure 
and had orthopedic hardware removed from his right ankle.  
The procedure was performed without incident.  

The veteran was again examined by VA in June 1988.  The 
veteran complained of right ankle pain since his January 1988 
operation.  Objectively, the veteran walked without any 
assistive devices and had no visible ambulatory dysfunction.  
There was a 6-inch surgical scar along the lateral aspect of 
the right ankle secondary to surgical reduction of the ankle 
fracture.  He had good range of motion and good function of 
the ankle.  There was no evidence of peroneal neuropathy, 
vascular insufficiency or other bony, muscular or 
neurological abnormalities of the right lower extremity.  

The veteran was next examined by VA in April 1993.  He 
complained of continued pain and stiffness in his right ankle 
and stated that the disability limited his ability to walk 
for long periods of time.  Objectively, there was markedly 
limited range of motion, with moderate tenderness over the 
lateral aspect.  There was no swelling.  There was a 
longitudinal 5 cm. scar extending from posterior to the right 
lateral malleolus proximally into the lower right leg.  
Motor, sensory and deep tendon reflex examinations were all 
within normal limits.  The veteran was diagnosed with a right 
foot injury.  The VA examiner noted that the veteran was 
clearly limited in his ability to use his right foot.  

X-rays taken in April 1993 showed that the ankle mortise was 
intact.  The impression was that of a normal right foot and 
ankle.

A VA outpatient treatment report dated in December 1993 
showed complaints of right ankle pain, which increased with 
ambulation.  The assessment was mild degenerative joint 
disease, secondary to ankle fracture.

In October 1995, the veteran was afforded another VA 
orthopedic examination.  Complaints specific to his right 
ankle were not noted at that time.  He complained of tingling 
in his right foot in the right great toe and on top of the 
foot associated with his right ankle surgery.  Objectively, 
he had right ankle extension from 0-10 degrees (as compared 
to 0-15 degrees, left) and right ankle flexion from 0-40 
degrees (0-45 left).  Muscle bulk and tone about the lower 
extremities was good.  Motor strength was excellent, at 5/5 
in all muscle groups.  His patellar and Achilles reflexes 
were +2 and symmetrical.  There was some decreased sensation 
about the right foot adjacent to his scars.  It was noted 
that such sensory testing was somewhat variable.      

The veteran was again examined by VA in December 1998.  He 
complained of discomfort, perceived as stiffness, in the 
right ankle.  Upon physical examination, the veteran's gait 
was symmetrical, and he was able to walk on his toes and his 
heels.  The veteran had a well healed, 10 cm. incision over 
the lateral malleolus of the right ankle.  He had active 
ankle dorsiflexion to 45 degrees bilaterally.  His plantar 
flexion, measured supine, was to 40 degrees on the right and 
45 degrees on the left.  

A July 1999 VA outpatient treatment report noted right ankle 
pain, rated by the veteran as a 7 out of 10.

X-rays of the right ankle taken in August 1999 revealed a 
deformity of the distal tibia consistent with an old 
fracture.  

VA consultation notes dated in September 1999 indicated that 
X-rays showed the veteran's right ankle fracture was healed 
and in good alignment.  Very slight degenerative joint 
disease was noted as being due to the prior injury.  Further 
findings demonstrated that there was no edema or redness and 
no scar sensitivity.  The veteran had full plantar flexion 
and lacked 10 degrees of dorsiflexion.  Inversion and 
eversion were normal.  The ankle was tender to firm palpation 
over the anteriorlateral joint line.  

A VA outpatient treatment record dated in March 2000 revealed 
further complaints of right ankle discomfort.  

In November 2000, the veteran received another VA 
examination.  The veteran complained of constant right ankle 
pain that worsened in cold weather and with activity.  He 
also had increased pain after significant periods of 
immobilization, such as when driving a car.  He described his 
right ankle pain as a dull ache.  The veteran denied the use 
of any assistive device.  

Upon physical examination, the veteran had a well-healed scar 
over his right lateral malleolus.  Strength examination was 
normal in the lower extremity.  He had dorsifexion to 10 
degrees on the right, and 20 degrees on the left, and plantar 
flexion to 35 degrees on the right, and 45 degrees on the 
left.  Subtalar motion was symmetrical on both sides.  
Sensation to pinprick and light touch was intact, 
bilaterally.  

Following the evaluation, the VA examiner commented that 
there was no significant loss of architecture or 
osteoarthritis.  He further stated that the veteran's right 
ankle pain was more nagging and bothersome than it was 
disabling.  X-rays taken in connection with the examination 
showed a normal right ankle. 

In an addendum to the November 2000 VA examination, the VA 
examiner reported that the x-ray findings were consistent 
with a well healed lateral malleolar fracture, status post 
hardware removal, with excellent maintenance of the mortise.  
There was nothing on the x-rays that could explain the 
veteran's persistent pain subsequent to the ankle fracture.  
The VA examiner added that some degree of ankle pain and 
stiffness is very typical following a fracture.  

Another addendum to the November 2000 VA examination was made 
in March 2001.  The VA examiner stated that, following a 
review of the claims file, which was unavailable in November 
2000, his earlier conclusions remained unchanged.

Another VA examination was conducted in October 2001.  The 
examiner reviewed the veteran's entire claims folder and 
noted a 1989 psychiatric evaluation which found the veteran 
to have a hypersensitivity to minor dysfunction.  The 
examiner also commented that the veteran had low back pain, 
which involved radicular components down his right lower 
extremity.  The VA examiner noted that at times the veteran's 
low back pain was quite severe.  Next, the VA examiner noted 
that the veteran's right ankle pain did not prevent him from 
working full time as a medical clerk.  He had no limitations 
at work due to right ankle pain.  The veteran lived at home 
and had no difficulties in handling all of his own housework.  

Specifically regarding the right ankle, the veteran presented 
with complaints of stiffness, but it did not cause him to 
feel weak or unstable upon walking.  The veteran reported 
that he could tolerate walking on uneven ground without 
significant difficulty.  His most significant area of pain 
during gait was in his lateral calf and dorsum of his foot.  

Objectively, the size of both feet and ankles were the same, 
bilaterally.  There was no significant swelling of the right 
ankle.  He had a well-healed nontender scar that was not 
hypertrophic.  He had a negative Tinel's test over the entire 
extent of the scar.  The scar was not excessively tender to 
palpation.  The veteran did have some tenderness to deep 
palpation over his lateral ankle ligaments.  However, 
anterior drawer test, with the foot in neutral and in plantar 
flexion, was negative.  Additionally, there was no excessive 
lateral tilt.  Range of motion of the ankle was 10 degrees 
dorsiflexion, and 35 degrees plantar flexion.  The 
contralateral side had somewhat better motion, though not 
significant, at 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  Sensation was grossly intact in both feet.  
A review of x-rays dated in December 2000 revealed that the 
veteran's fracture remained well healed.  

Following the physical examination, the VA examiner concluded 
that the veteran continued to have discomfort in his right 
ankle as well as pain in his right lower extremity that was 
more related to mechanical or nerve root irritation in his 
back than to his ankle problem.  The disability referenced 
specifically to his right ankle was not significant.  He had 
occasional stiffness, which was a typical residual of an 
ankle fracture.  The evidence did not show any complex 
regional pain syndrome and the veteran's right ankle 
disability did not inhibit any significant functions of daily 
living.  The veteran was also not dramatically affected in 
terms of range of motion.  His right ankle injury did not 
cause him excessive weakened movement or excessive 
fatigability, nor did it cause incoordination.  The VA 
examiner further stated that the veteran's right ankle 
disability should not be a significant limiting factor in 
regards to pursuing employment.  The VA examiner closed by 
reiterating that there were no objective manifestations 
demonstrating significant disuse or functional impairment of 
the right ankle and instead believed that the veteran's lower 
extremity complaints were mainly attributable to his back 
problems and his significant psychiatric history.  

An August 2002 VA outpatient treatment report noted that the 
veteran's right ankle fracture was well healed and in good 
alignment.  Very slight degenerative joint disease was noted.  


Analysis

The veteran is presently assigned a 20 percent disability 
evaluation for his right ankle malleolus and distal fibula 
fracture disability under Diagnostic Code 5262.  That Code 
section assigns a 20 percent rating for malunion of the tibia 
and fibula with moderate ankle or knee disability.  
Impairment of the tibia and fibula represented by malunion 
with marked knee or ankle disability warrants a 30 percent 
disability rating.  When impairment of the tibia and fibula 
results in nonunion with loose motion, necessitating a brace, 
a 40 percent rating is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2003).

Under the Schedule for rating disabilities, a maximum 20 
percent evaluation is assigned for marked limited motion of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2003).  
Higher disability evaluations are for assignment for 
ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 
5270 (2003).  

The Board has reviewed the evidence of record and finds that 
the competent objective evidence shows that, throughout the 
rating period on appeal, the veteran's right ankle disability 
picture is consistent with the criteria for no more than a 20 
percent evaluation under Diagnostic Code 5262 and Diagnostic 
Code 5271.  In order to be entitled to the next-higher 30 
percent rating under Diagnostic code 5262, the evidence must 
demonstrate impairment of the tibia and fibula represented by 
malunion with marked ankle disability.  The veteran is 
currently in receipt of the highest schedular evaluation 
assignable for marked limited motion under Diagnostic Code 
5271.  There has been no demonstration of functional 
impairment, even with consideration of the veteran's 
complaints of ankle pain, comparable to ankylosis or malunion 
of the ankle joint, so as to warrant a higher rating, as 
discussed below.

On the November 1987 VA examination, the veteran demonstrated 
full dorsiflexion and only a 20-degree loss of plantar 
flexion.  The veteran was noted to move around readily and 
his gait was only mildly antalgic.  While the veteran had 
residual right ankle stiffness and while his inversion and 
eversion were limited by half, the Board finds that such 
symptomatology is adequately contemplated in the current 20 
percent rating assignment.  On the June 1988 VA examination, 
the veteran walked without any assistive devices and had no 
visible ambulatory dysfunction.  He also had good range of 
motion and good function of the ankle.  Upon VA examination 
in April 1993, the veteran was found to have markedly limited 
range of motion of his right ankle.  Furthermore, the VA 
examiner noted that the veteran was clearly limited in his 
ability to use his right foot.  Significantly, however, as 
noted above, the veteran is in receipt of the highest 
schedular evaluation assignable for marked limited motion of 
the right ankle.  Diagnostic Code 5271.  There was no 
demonstration of tibia or fibula malunion or nonunion, with 
loose motion, requiring a brace.  

On VA examination in October 1995 the veteran had right ankle 
extension from 0-10 degrees and right ankle flexion from 0-40 
degrees.  38 C.F.R. § 4.71, Plate II, provides that normal 
ankle flexion is from 0-45 degrees and normal ankle 
dorsiflexion is from 0-20 degrees.  As such, the veteran 
demonstrated a 50 percent lack of ankle dorsiflexion, and 
only a lack of 5 degrees of normal ankle flexion.  Muscle 
bulk and tone about the lower extremities was good and motor 
strength was excellent, at 5/5 in all muscle groups.  

The Board further finds that the evidence subsequent to the 
October 1995 VA examination continued to reveal only 
moderate, and not marked, right ankle disability.  Indeed, 
upon VA examination in December 1998, the veteran was able to 
walk on his toes and his heels.  At that time, he had active 
ankle dorsiflexion to 45 degrees, bilaterally.  His plantar 
flexion, measured supine, was to 40 degrees on the right.  
Moreover, VA consultation notes dated in September 1999 
showed that the veteran's right ankle fracture was well 
healed and in good alignment.  He had full plantar flexion 
and lacked only 10 degrees of dorsiflexion.  Inversion and 
eversion were normal.  Furthermore, following objective 
examination in November 2000, the VA examiner stated that the 
veteran's right ankle pain was more nagging and bothersome 
than it was disabling.  In fact, in an addendum to that 
November 2000 examination, the VA examiner commented that x-
rays showed a normal right ankle and that such radiological 
evidence revealed nothing that could explain the veteran's 
persistent pain subsequent to the ankle fracture.   Finally, 
upon VA examination in October 2001, it was noted that there 
were no objective manifestations demonstrating significant 
disuse or functional impairment of the veteran's right ankle.  
Rather, the VA examiner opined that the veteran's lower 
extremity complaints were mainly attributable to his 
nonservice-connected back problems and his significant 
psychiatric history.  

Further regarding the propriety of the currently assigned 20 
percent evaluation for the period in question, the Board 
acknowledges a finding of tenderness to firm palpation over 
the anteriorlateral joint line of the right ankle, made in 
September 1999.  However, this symptomatology has already 
been contemplated in the assignment of the present 20 percent 
evaluation.

Moreover, despite the veteran's complaints of right ankle 
pain, there was no demonstration of additional limitation of 
function due to such factors as weakness, fatigability, 
incoordination, restricted or excess movement of the joint, 
or objective evidence of pain on movement, so as to warrant a 
higher evaluation under 38 C.F.R. §§ 4.40, 4.45 or DeLuca.  
See 38 C.F.R. §§ 4.40, 4.45 or DeLuca.  Indeed, the VA 
examiner in October 2001 clearly stated that the veteran's 
right ankle disability did not dramatically affect his range 
of motion or inhibit any significant functions of daily 
living.  The VA examiner further stated that the veteran's 
right ankle injury did not cause him excessive weakened 
movement, excessive fatigability, or incoordination.  No 
other competent evidence of record contradicts these 
findings.  

The post surgical right ankle scar has been consistently 
shown to be asymptomatic.  Finally, no alternate Diagnostic 
Codes serve as a basis for a higher rating.  Indeed, 
Diagnostic Code 5270 is inapplicable here because, as 
discussed above, the medical evidence does not establish 
functional impairment comparable to ankylosis.   

Finally, the evidence does not reflect that the veteran's 
residuals of fracture of the right ankle malleolus and distal 
fibula has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, the record does not warrant 
the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2003).  


ORDER

The schedular criteria having not been met, entitlement to an 
initial evaluation in excess of 20 percent for residuals of 
fracture of the right ankle malleolus and distal fibula, 
throughout the rating period on appeal, is denied.


	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



